ORDER

PER CURIAM.
This is a dispute over the ownership of a 1.189 acre parcel of land located in Jackson, Missouri. Plaintiffs, Milton and Verna Nitseh, sought an order vesting them with title by adverse possession to a tract of land which runs along a creek on the eastern border of the Nitsches’ land. The Nitsches further sought a judgment for trespass against defendant, Ashland Land Development. The trial court found that the Nitsch-es acquired the property through adverse possession and rendered judgment in favor of the Nitsches. Ashland appeals.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).